Exhibit 10.16.1

 

FIRST AMENDMENT TO CEO CONTRACT

 

This is a first amendment (“First Amendment”), effective as of this 26th day of
February, 2004 (“Effective Date”), to that certain CEO Contract (“Contract”),
dated March 29, 2002 between West Marine, Inc., a Delaware corporation
(“Company”), with an address at 500 Westridge Drive, Watsonville, California
95076, and John Edmondson (“Executive”), residing at 11970 North Oracle Road,
Tucson, Arizona 85737.

 

WHEREAS, Company recognizes that the Executive’s contributions as the Chief
Executive Officer to the growth and success of the Company have been
substantial, and Company desires to assure the continued services of the
Executive by renewing the term of Executive’s employment in such capacity,
subject to the terms and conditions specified in the Contract, as modified by
this First Amendment, and agreeing to retain Executive as a consultant following
the termination of his employment; and

 

WHEREAS, Executive desires to continue in the employment of the Company in such
capacity on the terms and conditions specified in the Contract, as modified by
this First Amendment; and

 

WHEREAS, Company and Executive, with approval of the Company’s Board of
Directors, desire to amend certain provisions of the Contract in accordance with
the foregoing.

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Company and Executive agree as
follows:

 

1. The foregoing recitals are incorporated herein. All capitalized terms used
but not defined herein shall have the same meaning ascribed to such terms as in
the Contract.

 

2. The Contract is hereby amended by modifying the following provisions:

 

  a. Term: From February 28, 2004 through February 28, 2005 (“Extended Term”).

 

  b. Salary/Annual Bonus and Stock Options: Executive shall continue to be paid
his salary and bonus and issued stock options for the Extended Term in
accordance with the terms set forth in the Contract as modified by this First
Amendment.

 

  c. If the Board recruits a replacement CEO and, in its sole discretion, elects
to terminate, without cause, Executive’s employment prior to the end of the
Extended Term, then (i) Executive’s termination date will be a mutually agreed
date within a reasonable time following the recruitment of the replacement CEO,
(ii) Executive will be entitled to receive an Annual Bonus equal to the amount
he would have been paid for the entire Extended Term, notwithstanding the
earlier termination, payable at the time the Company normally pays such bonuses,
and (iii) the Company shall provide Executive with the Other Incentives
specified in 2(d).

 

  d.

The “Stock Options Vesting, Other Incentives and Employment Guarantee”
paragraphs are deleted in their entirety and replaced with the following: “Other
Incentives and Stock Options Vesting”: In the event Executive’s employment with
the Company is terminated upon the lapse of the Extended Term or in accordance
with 2(c) above, then the Company agrees to (i) retain Executive as a part-time
employee for a five (5) year period (“Part-Time Employment Term”) commencing the
day after the expiration or termination of the Contract, as applicable, for the
number of hours and type of services to be mutually determined by Company and
Executive, and (ii) provide Executive with health insurance benefits (e.g.
medical, dental, optical, and mental health) in all aspects significantly
comparable to those in place from time to time for full-time executives of the
Company, at the Company’s cost (less any portion of such costs paid by Executive
immediately prior to termination) over such Part-Time Employment Term, provided
that these health insurance benefits shall run concurrently with the term of any
continued health care benefits required to be offered to Executive under Federal
or state law (e.g., COBRA). Executive shall not receive from the Company any
stock or stock option grants during the Part-Time Employment Term, but it is
understood and agreed that vesting of any stock options that were granted to
Executive prior to the



--------------------------------------------------------------------------------

 

commencement of the Part-Time Employment Term shall, at the sole discretion of
the Company’s Board of Directors, continue over the period specified in the
applicable grant agreement or shall be accelerated to an earlier date determined
by the Board of Directors.

 

  e. For purposes of clarifying the Contract, the parameters of the Annual Bonus
(and a Long Term Bonus, if any) for 2004 will be set by the Governance and
Compensation Committee.

 

3. Except as modified hereby and not inconsistent with the terms of this First
Amendment, the Contract remains unmodified and in full force and effect. In the
event of any conflict between the terms of the Contract and this First
Amendment, the terms of this First Amendment will govern.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment, effective as
of the Effective Date.

 

COMPANY:

West Marine, Inc.:

/s/ Richard Everett

--------------------------------------------------------------------------------

By: Rich Everett, President

 

 

EXECUTIVE:

/s/ John Edmondson

--------------------------------------------------------------------------------

John Edmondson